In an action for a permanent injunction and for other relief, the appeal is from so much of an order as grants respondent's motion for an examination of appellant before trial and for a discovery and inspection. Order modified by striking from the first ordering paragraph thereof items “ 4 ”, “ 6 ”, “ 8 ”, “ 11 ”, and “ 12 ”. As so modified, order, insofar as appealed from, affirmed, without costs. The examination is to proceed on five days’ written notice. It is not necessary that respondent obtain from appellant the information set forth in the deleted items. Nolan, P. J., Beldock, Murphy, Ughetta and Kleinfeld, JJ., concur.